First Advantage Bancorp Report of Independent Registered Public Accounting Firm and Consolidated Financial Statements Years Ended December 31, 2011 and 2010 First Advantage Bancorp Years Ended December 31, 2011 and 2010 Contents Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets at December 31, 2011 and 2010 F-2 Consolidated Statements of Income for the years ended December 31, 2011 and 2010 F-3 Consolidated Statements of Changes in Stockholders' Equity for the years ended December 31, 2011 and 2010 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 F-5 Notes to Consolidated Financial Statements F-6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders First Advantage Bancorp Clarksville, Tennessee We have audited the accompanying consolidated balance sheets of First Advantage Bancorp and subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the related consolidated statements of income, stockholders' equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of their operations, changes in stockholders’ equity, and their cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Jackson, Tennessee March 8, 2012 First Advantage Bancorp Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits with banks Federal funds sold Cash and cash equivalents Available-for-sale securities, at fair value Other investments - Loans held for sale Loans, net of allowance for loan losses of $4,316 and $3,649 at December 31, 2011 and 2010, respectively Premises and equipment, net Other real estate owned and repossessed assets Federal Home Loan Bank stock Accrued interest receivable Income taxes receivable Deferred tax asset Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits Demand $ $ Savings, checking and money market Time certificates Total deposits Short-term borrowings Federal Home Loan Bank advances Long-term debt Other liabilities Total liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued or outstanding at December 31, 2011 or 2010 - - Common stock, $0.01 par value, 50,000,000 shares authorized, 4,459,135 shares issued and 4,038,260 outstanding at December 31, 2011; 4,632,494 issued and 4,107,818 outstanding at December 31, 2010 45 46 Additional paid-in-capital Common stock held by: Nonqualified Deferred Compensation Plan Employee Stock Ownership Plan 2008 Equity Incentive Plan Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ F-1 First Advantage Bancorp Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Years Ended December 31, Interest and dividend income Loans $ $ Investment securities Other Total interest and dividend income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts and other fees Net gains on sales of mortgage loans held for sale Net realized gain on sales of available-for-sale securities 25 Insurance and brokerage commissions Other 85 Total non-interest income Non-interest expense Salaries and employee benefits Net occupancy expense Equipment expense Data processing fees Professional fees Marketing expense Supplies and communication Loan collection and repossession expense 38 Other Total non-interest expense Income before income taxes Provision for income taxes Net income $ $ Per common share: Basic net income per common share $ $ Diluted net income per common share $ $ Dividends declared per common share $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding F-2 First Advantage Bancorp Consolidated Statements of Changes in Stockholders' Equity Years Ended December 31, 2011 and 2010 (Dollars in thousands, except share and per share amounts) Common Stock Acquired Accumulated Additional by Other Total Common Stock Comprehensive Paid-in Retained Benefit Comprehensive Stockholders' Shares Amount Income Capital Earnings Plans Income Equity Balance at January 1, 2010 $
